Citation Nr: 1126675	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  07-39 941	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for right knee traumatic osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L.D., his Wife


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction subsequently was transferred to the RO in Montgomery, Alabama.

Service connection was granted and an initial 10 percent disability evaluation/rating was assigned effective January 4, 2006, for a right knee condition in the June 2006 rating decision.  The Veteran submitted a Notice of Disagreement with this rating in November 2006.  In November 2007, the RO issued a Statement of the Case recharacterizing his disability as degenerative osteoarthritis, traumatic, right knee, and continuing the 10 percent disability rating.  He timely perfected his appeal of the rating in December 2007.

In perfecting his appeal of the evaluation assigned, the Veteran requested a hearing at his local RO.  He specified in March 2008 that he desired a Decision Review Officer hearing.  Such hearing was scheduled for March 2010, but the Veteran subsequently withdrew his request in February 2010.

A Video Conference hearing subsequently was requested by the Veteran in March 2010.  Instead, a Travel Board hearing was convened before the undersigned Acting Veterans Law Judge in November 2010.  The transcript of this hearing has been associated with the claims file.

The Board once again recharacterized the Veteran's disability as right knee traumatic arthritis for the sake of simplicity in its March 2011 remand of this matter for further development.  Adjudication on the merits now may proceed, as this development has been substantially completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right knee manifested arthritis as shown by X-rays, noncompensable albeit painful flexion upon initial and repeated range of motion testing, as well as moderate instability.

2.  The evidence of record does not indicate that the Veteran's complete right knee disability picture is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 10 percent for right knee traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

2.  The criteria for a separate initial disability evaluation of 20 percent, but no higher, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257(2010).

3.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

Initially, the Veteran's claim was one of entitlement to service connection.  He was informed via letter dated in January 2006 of the evidence required to establish service connection, the evidence not of record necessary to substantiate his claim for service connection, and his and VA's respective duties for obtaining evidence.  He additionally was informed via letter dated in March 2006 of how VA determines disability ratings and effective dates.  As noted above, service connection was granted and an initial disability rating and effective date were assigned in the RO's June 2006 rating decision.

The Veteran again was informed via letter dated in June 2007 of his and VA's respective duties for obtaining evidence and of how VA determines disability ratings and effective dates.  This letter further informed him of the evidence required to establish entitlement to a higher evaluation and the evidence not of record necessary to substantiate his claim for a higher evaluation.

Given these letters, the Board finds that VA's duty to notify has been more than satisfied.  All notice elements were fully addressed by the January and March 2006 letters.  These letters are dated prior to the initial adjudication by the RO in June 2006.  Further, the purpose that notice was intended to serve was fulfilled and no additional notice was required since the Veteran's claim of entitlement to service connection was substantiated.  Dingess, 19 Vet. App. at 473.  The June 2007 letter therefore went beyond what is required by repeating information regarding some notice elements and providing information regarding notice elements specifically concerning a higher evaluation claim.

The Veteran finally has not alleged, and the Board has not found, that he suffered any prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, which were considered when service connection was granted.  Pursuant to the Board's March 2011 remand, updated VA treatment records have also been obtained.  The Veteran submitted private treatment records from Dr. R.G. as well as a work incident report on his own behalf.

As directed in the Board's March 2011 remand, the Veteran was requested in a letter that same month to inform VA of all physicians, including Dr. R.G., who treated him regarding his right knee by either authorizing the release of his records from these physicians to VA or submitted such records himself.  He responded by submitting the same private treatment records from Dr. R.G. and work incident report as had been submitted previously.  

VA joints examinations concerning his right knee were afforded to the Veteran in February 2006 and February 2010.  Neither examiner reviewed the claims file.  However, the Veteran gave an accurate history regarding his disability to each.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He also was interviewed thoroughly regarding his relevant symptomatology at each examination.  After receiving this information, each examiner conducted a thorough physical assessment and relevant diagnostic testing.  Each finally documented all of these actions in detail in an examination report.  The Board accordingly finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Of import in this regard is that the Veteran did not contest the adequacy of his February 2010 VA joints examination at his November 2010 Travel Board hearing.

Significantly, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  The Merits of the Claim

The Veteran seeks an initial disability evaluation in excess of 10 percent for his right knee traumatic osteoarthritis.  He contends that this disability is more severe than contemplated by the assigned rating.

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  When two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from an initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on movement is warranted for Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As noted above, the Veteran's right knee disability is one of traumatic osteoarthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010, addresses arthritis which is due to trauma and is substantiated by X-ray findings.  Pursuant to this provision, this condition is rated as arthritis, degenerative.  Degenerative arthritis is the subject of Diagnostic Code 5003.  Under Diagnostic Code 5003, evaluations for degenerative arthritis established by X-ray findings shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, X-ray evidence showing involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  

The Veteran's right knee traumatic osteoarthritis currently is rated under Diagnostic Code 5260.  Diagnostic Code 5260 addresses limitation of motion with respect to flexion.  Flexion limited to 60 degrees warrants a noncompensable evaluation, while flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).


Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 5 degrees warrants a noncompensable evaluation, while extension limited to 10 degrees warrants a 10 percent evaluation.  A 20 percent rating requires extension limited to 15 degrees, while a 30 percent rating requires extension limited to 20 degrees.  Extension limited to 30 degrees merits a 40 percent evaluation.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Several other Diagnostic Codes pertain to knee disabilities in addition to those above.  They include:  Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5257 for other impairment of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit evaluation under several Diagnostic Codes.  The critical element permitting the assignment of multiple ratings under several Diagnostic Codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Two examples are notable.  First, separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee pursuant to Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Second, a Veteran may receive separate ratings for arthritis and instability of the same knee under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994); Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).  

At the outset, the Board notes that the effective date of an award of compensation generally cannot be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a). No challenge regarding the effective date of January 4, 2006, the date VA received the Veteran's application/claim for service connection regarding his right knee, has been made in this case.  Of record are 2002 VA treatment records and a private treatment record from Dr. R.G. also dated in 2002.  As these records predate by several years the date upon which the Veteran began receiving his award of compensation, they are irrelevant to the timeframe at issue and therefore will not be considered.

The Veteran was afforded a VA joints examination regarding his right knee in February 2006, as noted above.  He stated that he used a knee brace and complained of pain with walking.  In this regard, he noted being able to walk for 15 minutes or one block and being able to stand for two hours.  He additionally complained of pain, stiffness, swelling, and giving way which occur four to five times per year.  Further, he complained of flare ups, each lasting a few hours, four times per year.  The Veteran noted having to call in sick three times within the past year from his desk job with the forest service and having to postpone daily activities of fixing appliances at home and cutting the grass with a riding lawnmower as a result of such flare ups.  However, he denied incapacitating episodes involving bedrest prescribed by a physician.  


Physical assessment of the Veteran's right knee revealed that flexion was to 120 degrees with pain and to 100 degrees with no pain.  Extension was to 0 degrees with no pain.  Repetitive motion resulted in no additional functional loss due to pain, fatigue, or weakness.  On turning the heel laterally, the Veteran indicating he felt pain.  X-rays showed early degenerative osteoarthritis.

February 2006 treatment records from Dr. R.G. document the following.  The Veteran reported an increased frequency of episodes of pain, swelling, locking, and giving way with respect to his right knee.  He additionally reported pain with stairs, squatting, and weather changes.  Upon physical assessment, he moved well on and off the table.  The circumference of the right knee, at 43 centimeters, was two centimeters greater than the left.  The right knee also had a slightly increased genu valgum as compared to the left.  1+ valgus instability in this knee was found.  There was some mild tenderness over the lateral joint line with flexion and extension.  X-rays showed lateral arthrosis.  Magnetic resonance imaging (MRI) showed tears to the lateral meniscus and medial meniscus.

A March 2006 treatment record from Dr. R.G. reveals that the Veteran continued to complain that his right knee bothered him.  Slight increased genu valgum on the right compared to the left again was found upon physical assessment.  Crepitus over the medial and lateral joint lines was found.  Arthroscopy with lateral and medial meniscectomies was recommended, but the Veteran did not immediately decide to undergo this procedure.

In a March 2006 statement, the Veteran indicated that his right knee currently gives out three to four times per year.

In perfecting his appeal in December 2007, the Veteran stated that his right knee was swollen to twice its normal size such that he could barely walk into the room on the day of his VA joints examination.  As such, he asserted that his condition was at least "moderate" on that day.


A work incident report dated in November 2008 reflects the Veteran's account that his right knee gave way, causing him to fall, while working in the woods.  It further reflects that he had to sit for 30 minutes, had to spend 90 minutes hopping back to the truck because he could not walk, and was glad a coworker was there with him.

The Veteran was afforded a second VA joints examination concerning his right knee in February 2010, as noted above.  He complained of pain radiating down his lower leg, popping, stiffness, swelling, giving way, instability, and weakness which lasts one to two days every two to three weeks.  As a result, he noted that he can stand for only 15 to 30 minutes, has fallen several times, and has difficulty bending at the right knee, climbing stairs, or walking more than a few yards.  The Veteran also complained of flare ups of increased pain, stiffness, and swelling every two weeks.  He noted that he has difficulty walking and was more likely to fall during such flare ups.  Finally, he noted having lost two weeks during the past year of time from his full-time job with the forest service due to right knee pain.

Physical assessment revealed that the Veteran's gait was antalgic with poor propulsion.  Bone joint enlargement, crepitus, clicks or snaps, edema, tenderness, abnormal motion, and guarding of movement was found.  However, there was no instability, grinding, patellar abnormality, or meniscus abnormality.  Flexion of the right knee was from 0 to 140 degrees flexion.  Extension was to 0 degrees.  There was no evidence of pain upon the first or upon repeated testing.  There also was no additional limitation of motion upon repeated testing.  X-rays showed osteoarthritis of the lateral patellofemoral and femorotibial lateral compartment, thickening of the patellar tendon, soft tissue swelling of the infrapatellar fat, and minimal medial femorotibial subluxation.  The examiner opined that the Veteran could not engage in sports and experienced significant occupational effects including decreased strength and lower extremity pain; severe effects on chores and exercise; and moderate effects on shopping, driving, toileting, recreation, and traveling due to his right knee. 

In a March 2010 statement, the Veteran noted that a total knee replacement had been recommended by his private physician.  He also reiterated that his knee gives out and that he has fallen at least four times.  In this regard, he noted that his job with the forestry commission requires him to travel as well as walk through the woods doing research.  The Veteran stated that he fell once while out of town for work, but his coworker was there to help him.  He then stated that he might not be found for hours if he falls while out in the woods.  Lastly, he noted that he wears a brace on his right knee but that it becomes uncomfortable after an hour.

The Veteran testified at his November 2010 Travel Board hearing that he last received treatment for his right knee from VA in the previous year.  He then reported that he does not currently receive treatment although he still has right knee problems.  Specifically, he noted that he wears a brace and has swelling, "popping out," and locking up which happens five to six times or more per year.  He also noted that he has to hop because he can barely walk and is unable to perform his work for the forestry service during these times.  He approximated that he lost three to four weeks from work within the past year as a result.  The Veteran next indicated that he cannot perform many activities due to having to hop.  For instance, he stated that he cannot exercise and no longer could drive stick shift.  He lastly noted that Dr. R.G. had advised that he eventually would need to undergo a total knee replacement.

L.D., the Veteran's wife, testified at the November 2010 Travel Board hearing that she has observed the Veteran's right knee giving out at home.  She then stated that he is not as functional as he would like to be.  Finally, she recounted that the Veteran saw Dr. R.G. in 2008, at which time surgery was recommended.

The Veteran indicated in a statement dated in May 2011 that his right knee has swelled and locked up for years.  He also noted that he cannot walk when it locks up without an Ace wrap.

Based on the above, the Board finds that a disability evaluation in excess of 10 percent for right knee traumatic osteoarthritis is not warranted under Diagnostic Code 5260 and DeLuca and associated regulations.  There is no indication that the Veteran's flexion in this knee is limited to 30 degrees or less.  He seemingly self-reported in perfecting his appeal in December 2007 that he was experiencing a flare up at the time of his February 2006 VA joints examination.  Yet even so, his flexion was to 120 degrees with pain and to 100 degrees without pain.  Additional flexion limitation due to pain, fatigue, or weakness was not found upon repetitive testing.  Although abnormal motion and guarding of movement was noted, flexion of the right knee further was from 0 to 140 degrees with no evidence of pain upon initial and repeated testing at the February 2010 VA joints examination.  These findings show that although the Veteran experienced some limitation of motion in his right knee on one occasion, this limitation did not rise to the level necessary for even the lowest compensable 10 percent rating assigned (flexion limited to 60 degrees).

The Board also finds that a separate disability evaluation for right knee traumatic osteoarthritis is not warranted under Code 5261 and DeLuca and associated regulations.  There is no indication that the Veteran's extension in this knee is limited even to 10 degrees, the limitation necessary for the lowest compensable rating of 10 percent.  Even during a self-reported flare up, his extension was to 0 degrees with no pain upon initial and repeated testing at the February 2006 VA joints examination.  Extension also was to 0 degrees without evidence of pain, although abnormal motion and guarding of movement was noted, upon the first as well as repetitive testing at the February 2010 VA joints examination.  

Of note at this juncture is that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  Any change in Diagnostic Code by VA specifically must be explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Here, the Veteran's right knee traumatic osteoarthritis should have been rated, and should be rated now, under Diagnostic Code 5010 rather than Diagnostic Code 5260.  This is because a compensable rating due to limitation of motion is not warranted under either Diagnostic Code 5260 or Diagnostic Code 5261, as discussed above.  Yet noncompensable limitation of motion, specifically flexion, due to pain was objectively confirmed at the February 2006 VA joints examination.  Tenderness and edema, or swelling, additionally were noted at the February 2010 VA joints examination.  X-rays taken at both of these examinations showed arthritis with respect to the right knee.  Each of the requirements for a 10 percent rating for one major joint affected by noncompensable limitation of motion therefore has been met.
Turning to Diagnostic Code 5257, the Board finds that a separate disability evaluation of 20 percent, but no higher, is warranted for the Veteran's right knee instability.  He has complained repeatedly of this knee giving way and being unstable or weak.  He noted at his February 2006 VA joints examination that such symptoms occur four to five times per year.  In a March 2006 statement, he indicated that such symptoms occur three to four times per year.  At his February 2010 VA joints examination, the Veteran noted such symptoms as often as every two to three weeks.  Four separate falls, included one while traveling on business, were recounted by him in a March 2010 statement.  

The Veteran's credibility in providing this information is not questioned.  Corroboration, in the form of both medical and lay evidence, for his account is of record.  A February 2006 private treatment record from Dr. R.G. includes a finding of 1+ valgus instability.  Documented in a November 2008 work incident report is the fact that the Veteran fell while in the woods due to his right knee giving way.  The Veteran's wife L.D. testified to having witnessed his right knee giving way at home.  

Taken as a whole, the weight of the aforementioned evidence is considerable.  It therefore outweighs the only piece of evidence to the contrary.  Specifically, it is more persuasive than the finding made at the February 2010 VA joints examination that there was no instability.

Words such as "slight," "moderate," and "severe," while used in Diagnostic Codes to include Diagnostic Code 5257, are not defined in the Schedule for Rating Disabilities.  "Slight" is generally defined as "small of its kind or in amount."  See Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), 1173.  "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  Id. at 798.  "Severe" is generally defined as "of a great degree: serious."  Id. at 1140.  In this case, the frequency of the Veteran's right knee giving way as well as his falling in consequence compels the Board to find that there is moderate as opposed to slight or severe impairment.  Giving way occurred in the past, between three to five times per year.  More recently, it has occurred once every two to three weeks.  Falls occur less frequently, with only four noted.  The Veteran accordingly has experienced and continues to experience impairment greater than simply on occasion but less than with regularity on a daily or even a weekly basis.

With respect to Diagnostic Codes 5256, 5258, 5259, 5262, and 5263, the evidence does not establish that the Veteran's right knee traumatic osteoarthritis manifests ankylosis, problems associated with dislocated semilunar cartilage, or impairment of the tibia or fibula.  It also does not establish that his semilunar cartilage has been removed.  Although genu valgum was noted in Dr. R.G.'s February and March 2006 private treatment records, genu recurvatum further has not been diagnosed.  Genu valgum refers to a deformity in which the knees are abnormally close together and is also known as knock knee, while genu recurvatum refers to hyperextension of the knee as is also known as back knee.  See Dorland's Illustrated Medical Dictionary 782 (31st ed. 2007).  The above Diagnostic Codes therefore are inapplicable, and further consideration of them is unnecessary.

The Board finally notes that consideration was given to 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 49, in making each of the above determinations.  Consideration also has been given to whether staged ratings are required pursuant to Fenderson, 12 Vet. App. at 119, and Hart, 21 Vet. App. at 505.  It follows that such ratings are not warranted given that the above findings that the preponderance of the evidence is against the Veteran's entitlement to an initial disability evaluation in excess of 10 percent under Diagnostic Code 5260, against his entitlement to a separate initial disability evaluation under Diagnostic Code 5261, and for his entitlement to a separate initial disability evaluation of 20 percent under Diagnostic Code 5257 apply during the entire period on appeal.

III.  Extraschedular Consideration

The above determinations continuing the Veteran's initial 10 percent disability evaluation for right knee traumatic osteoarthritis and awarding a separate initial 20 percent disability evaluation for right knee instability are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for either disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  There further has been no showing from the record that either the Veteran's right knee traumatic osteoarthritis disability picture or right knee instability disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which together show his level of disability, were evaluated using these criteria and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, but, as explained above, the currently assigned ratings adequately describe the nature, extent, and severity of the Veteran's disabilities.  Given that the applicable schedular rating criteria are adequate, the Board finds that he does not manifest an exceptional right knee traumatic osteoarthritis or right knee instability disability picture.  

Even if the Board were to concede that the Veteran did manifest such a disability picture for one of his right knee disabilities or for both such disabilities, the evidence does not show that he exhibits the related factors of marked interference with employment or frequent periods of hospitalization.  He reported difficulty performing his job as well as loss of a few days to a few weeks of time from his job with the forestry service on numerous occasions.  However, the possibility of a desk job rather than a job out in the woods arises from the Veteran's indication that he performed such a job at his February 2006 VA joints examination.  He additionally indicated at his February 2010 VA joints examination that he still worked full-time.  It thus appears that while there is interference with employment, this interference is not marked.  Further, there is no other evidence of any, let alone frequent, hospitalizations due to any right knee problem.

Referral to the Under Secretary for Benefits or Director of the Compensation and Pension Service for extraschedular consideration is not warranted for each of the above discussed reasons.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial disability evaluation in excess of 10 percent for right knee traumatic osteoarthritis is denied.

A separate initial 20 percent disability evaluation for right knee instability is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


